 
 
IV 
112th CONGRESS
1st Session
H. RES. 142 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2011 
Mr. Gardner (for himself, Mr. Peters, Mr. Brady of Texas, Mr. Broun of Georgia, Mrs. Myrick, Mr. Neugebauer, Mr. Duncan of South Carolina, Mr. Pitts, Mr. Roe of Tennessee, Mr. Gingrey of Georgia, Mr. Flores, Mr. Gohmert, Mr. Burton of Indiana, Mr. Posey, Mr. McClintock, Mrs. Lummis, Mr. Rokita, Mr. Kingston, Mrs. Adams, and Mr. Womack) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to require authorizing committees to hold annual hearings on GAO investigative reports on the identification, consolidation, and elimination of duplicative Government programs. 
 
 
That clause 2 of rule X of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(f)Within 90 calendar days after the Comptroller General transmits each annual report to Congress identifying programs, agencies, offices, and initiatives with duplicative goals and activities within the Government pursuant to section 21 of the the joint resolution of February 12, 2010, increasing the statutory limit on the public debt (Public Law 111–139), each standing committee (except the Committee on Appropriations) with jurisdiction over any such program or agency covered by that report shall conduct hearings on the recommendations for consolidation and elimination of such program or agency.. 
 
